Opinion issued August 31, 2006










In The
Court of Appeals
For The
First District of Texas




NO. 01–04–00823–CV




LAWRENCE R. EVANS, Appellant

V.

ROBERT SCHVERAK, INDEPENDENT EXECUTOR OF THE ESTATE
OF JUDITH A. DAVAULT, Appellee




On Appeal from the Probate Court No. 1
Harris County, Texas
Trial Court Cause No. 329107401




MEMORANDUM  OPINIONWe dismiss the appeal for want of jurisdiction.
          On July 29, 2004, appellant’s, Lawrence R. Evans’, counsel, Thomas Kanak,
filed a notice of appeal on Evans’s behalf.  On September 22, 2004, our Clerk sent out
two notices.  One was to all parties’ counsel that the required fees had not been paid
with a warning that the Court could dismiss the case if appellant did not pay them by
a date certain.  The second notice was to the county clerk, advising her that the clerk’s
record was past due.  In response to the notice, on September 27, 2004, the county
clerk advised us that the fee for the preparation of the clerk’s record had not been
received.  Additionally, the county clerk provided us with a copy of correspondence
from appellant’s counsel advising that appellant died August 7, 2004, and asking for
time to determine who the next appellant will be.
          After some time, our Clerk corresponded with Kanak, seeking assurance that
the representative of appellant’s estate had authorized Kanak to continue prosecuting
the appeal, and requesting a response within 15 days.  The 15 days have passed and 
Kanak has not responded to our request for assurance.  The attorney-client
relationship ceases upon the death of the client.  Loffler v. University of Texas System,
610 S.W.2d 188, 189 (Tex. Civ. App.—Houtson [1st Dist.] 1980, on writ).  We
conclude that Kanak lacks the authority to continue to prosecute the appeal and that
the personal representative of Evans’s estate, if any, and/or his heirs do not desire to
prosecute the appeal.
          We dismiss the appeal for want of jurisdiction. 
 
PER CURIAM
Panel consists of Chief Justice Radack and Justices Taft and Keyes.